Chief Justice Robertson
delivered the opinion of the Court. Week brought in collaterally, as it is in this case, the nuncupative will cannot be questioned,
It could not pass land or slaves; but, if valid,it vested the personalty in the devisee.
In directing the commissioners, who were appointed to settle with the sheriff, as administrator, to distribute the personal estate among the heirs, the county court, therefore, erred, to the prejudice of the plaintiffs in error-, one of whom (the wife of the other,) is the devisee.
It was also, erroneous, to order distribution beforre a settlement had been made with the sheriff who was charged with the estate.
Wherefore, the order for distribution is annulled and set aside.